        Case 20-32631 Document 454 Filed in TXSB on 07/22/20 Page 1 of 2

                    IN THE UNITED STATED BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON

IN RE:                                            §                                              ENTERED
ULTRA PETROLEUM CORP., et al                      §       CASE NO: 20-32631                      07/22/2020
                                                  §
                                                  §
ULTRA RESOURCES, INC.                             §       CASE NO: 20-32632
                                                  §
KEYSTONE GAS GATHERING LLC                        §       CASE NO: 20-32633
                                                  §
UPL THREE RIVERS HOLDINGS, LLC                    §       CASE NO: 20-32634
                                                  §
ULTRA WYOMING, LLC                                §       CASE NO: 20-32635
                                                  §
UP ENERGY CORPORATION                             §       CASE NO: 20-32636
                                                  §
UPL PINEDALE, LLC                                 §       CASE NO: 20-32637
                                                  §
ULTRA WYOMING LGS, LLC                            §       CASE NO: 20-32638
                                                  §       Jointly Administered Order
         Debtors                                  §
                                                  §       CHAPTER 11

              ORDER DENYING MOTION FOR RELIEF FROM THE STAY

        Rockies Express seeks to modify the automatic stay to allow it to prosecute a proceeding
before the Federal Energy Regulatory Commission. The Court requested, and FERC has filed,
clarifying information about FERC’s ability to participate in this proceeding.
        The Court recognizes that prior orders on this same issue are on appeal. However, Rockies
Express filed an amended motion for relief from the stay at ECF No. 349. That amended motion
was filed by Rockies Express on the same day as Rockies Express filed its notice of appeal of the
prior motions. Because the amended motion was not the subject of the Notice of Appeal, and for
the completeness of the record that might be considered by the District Court, this order is issued
as to the amended motion filed by Rockies Express.
         The relief sought by Rockies Express appears to run counter to the Fifth Circuit’s holding
in In re Mirant Corp., 378 F.3d 511 (5th Cir. 2004). If the Rockies Express motion were granted,
FERC would not be participating in this case as a party-in-interest, but would be adjudicating a
key issue that the Fifth Circuit has determined is within this Court’s exclusive jurisdiction. That
relief, if granted, would be inconsistent with the Fifth Circuit’s directives.

        In FERC’s response, it indicates that it can participate in this bankruptcy case as a party in
interest. What FERC states that it cannot do is to “take a position about whether rejection affects
the public interest without a vote by its Commissioners.” On June 15, 2020, the Court requested


1/2
        Case 20-32631 Document 454 Filed in TXSB on 07/22/20 Page 2 of 2




that FERC participate in and comment on the proceedings before this Court. FERC appears
to have interpreted this Court’s request as a request that FERC reach a public interest
determination and then defend that determination before this Court.

       To the extent that the prior order was ambiguous, the Court now clarifies the Order.
FERC need not have a firm position decided by the Commissioners to honor this Court’s
request. If FERC is able to highlight issues for this Court, raise matters that should be
considered by this Court, cross examine witnesses, and otherwise act as a party-in-interest, it
would be of assistance to this Court. Of course, FERC may decide that such participation is
unauthorized, inappropriate or otherwise not in its interest. FERC’s participation is merely
requested; it is not mandated.

        There is no cause for lifting the automatic stay. To do so would authorize the conduct of
proceedings that are either unauthorized by applicable law in this Circuit or would otherwise be a
diversion of attention and money without any benefit.

       Rockies’ motion for relief from the stay is denied.

        SIGNED 07/22/2020


                                                  ___________________________________
                                                  Marvin Isgur
                                                  United States Bankruptcy Judge




2/2
